Title: To George Washington from the Citizens of Dorchester County, Maryland, 19 August 1793
From: Citizens of Dorchester County, Maryland
To: Washington, George



Cambridge [Md.] 19th Augt 1793

At a respectable meeting of the Landholders, & other citizens of Dorchester County, Eastern Shore of Maryland, on the 19th of Augt 1793, Col. John Eccleston in the chair, the following address to the President of the United States on his proclamation declaratory of neutrality, was brought in by a Committee appointed for that purpose & unanimously voted.
Sir
Impressed with a deep sense of the value of honourable peace, & anxious to preserve its blessings to our Country, we assure you, it was with sincere pleasure we saw the measure you pursued of declaring to the world the Neutrality of the United States towards the belligerent powers of Europe. Of war we have had a share. That it was in a glorious cause, will we hope ever prove in the recollection, a motive to a conduct both dignified & spirited; but we likewise hope that it will always be, as we believe it is at present, the disposition of all our fellow citizens, to cultivate that pacific national character so congenial with our Republican Government, & so necessary to its purity & duration. Your Proclamation we think conformable to the solid Interests of the country, its expressions warranted by the opinions & wishes of our fellow citizens, & to have been inspired by the true spirit of that Constitution, under which we enjoy the sweets of civil liberty, & abundant prosperity. To this additional proof of that vigilant patriotism, to which we have been so often & so highly indebted, we beg leave to give our unanimous approbation.

Jno. Eccleston Chairman

attested by. Chs S. ONeil Sectry to the meeting
